Citation Nr: 1547949	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-48 865	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a hernia, claimed as epigastric hernia, post-operative.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include
schizophrenia, depression, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1977, as well as subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Wisconsin Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Phoenix, Arizona.  The case was remanded by the Board for additional development in January 2013 and July 2014 and now returns for further appellate review.  

The Veteran testified at an RO hearing in October 2009 and a Board hearing
at the local RO before the undersigned Veterans Law Judge in May 2012.  The
transcripts from these hearings have been associated with the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The claim for service connection for a hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not described a stressor sufficient to result in a diagnosis of PTSD; is not shown to have an acquired psychiatric disorder that is causally or etiologically related to any disease, injury, or incident in service; and a psychosis did not manifest within one year of the Veteran's discharge from active service.

2.  Hemorrhoids are not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015). 

2.  The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to the initial unfavorable decision issued in September 2008, advised the Veteran of the evidence and information necessary to substantiate claims for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  A March 2013 letter and attachment provided the Veteran with the notice required for claims for service connection for PTSD (to include, as requested in the January 2013 remand, claims for service connection for PTSD based on personal assault), and a PTSD stressor questionnaire for the Veteran's completion was attached to this letter.  While this letter was not provided prior to initial adjudication, the deficiency in the timing of this notice was remedied by readjudication in subsequent supplemental statements of the case in December 2013 and December 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records (STRs),  service personnel records, and post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in December 2013 and addendum opinions in September 2014 addressing the claims decided herein.  The conclusions reached following these examinations and in the addendum opinions are, in their totality, based on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the clinicians offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As noted previously, the Board remanded this case in January 2013 and July 2014.  In January 2013, the Board directed the AOJ to afford the Veteran notice of the types of evidence that may be considered in a personal assault claim under 38 C.F.R. § 3.304(f) and request that he provide a detailed description of the incidents of personal assault.  Such was accomplished by way of the aforementioned March 2013 VCAA letter.  The January 2013 remand also directed the AOJ to obtain the Veteran's service personnel records, which was accomplished in May 2013, as well as records regarding the Veteran's period of service with the Wisconsin Army National Guard, which were received in May 2013 as well as in August 2014, after the July 2014 remand requesting additional records.  The January 2013 remand also directed that the Veteran be provided an opportunity to identify any outstanding records and obtain updated VA treatment records, which was accomplished in the March 2013 VCAA letter and VA treatment records dated through December 2013 were subsequently obtained.  Finally, the remand directed that the Veteran be afforded a VA examination in order to determine the current nature and etiology of his claimed disorders, which was accomplished in December 2013.  

Additionally, and as requested in the July 2014 remand, an August 2014 letter from the AOJ asked the Veteran to provide more specific dates with respect to the injuries he claimed occurred during his time with the Wisconsin Army National Guard, and to provide any ACDUTRA or INACDUTRA orders.  However, he did not reply to such letter.  Therefore, development to obtain any additional National Guard records is not indicated.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Veteran did not complete the PTSD stressor questionnaire provided to him in March 2013, and given the nature of the stressors as described below, which are inherently unlikely to be verified (even if they were sufficient to result in a valid diagnosis of PTSD), the Board finds that additional development with regard to stressor verification is also not indicated.  Id.  Finally, the September 2014 addendum opinions reflect compliance with the July 2014 remand instructions with respect to the claims adjudicated below.  

Therefore, the Board finds that the AOJ has substantially complied with the January 2013 and July 2014 remand directives such that no further action is necessary in this regard with respect to the claims adjudicated below.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet, App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), affd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As indicated, the Veteran presented testimony at an RO hearing in October 2009 and at a Board hearing in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C .F .R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the October 2009 and May 2012 hearings, the service connection issues on appeal were identified and discussed.  Information was solicited regarding the history and symptomatology relating to the Veteran's claimed disorders.  The Decision Review Officer and the undersigned also elicited testimony regarding the Veteran's claimed in-service events that he contends have caused his alleged disorders as well as statements regarding his history of symptoms and treatment, to the current time.  Therefore, not only were the issues "explained. . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there were outstanding treatment records available through the Veteran's National Guard unit, the Board remanded the case to obtain such records.  Additionally, the testimony suggested the need for VA examinations addressing the claims for service connection adjudicated herein, and as indicated above, such were conducted in December 2013, with addendum opinions to these examinations having been completed in September 2014.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with and that the Board may proceed to adjudicate the claims decided herein based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims for service connection for an acquired psychiatric disability and hemorrhoids.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to these issues in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims for service connection for an acquired psychiatric disorder and hemorrhoids.   

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions "other than dishonorable."  
38 C.F.R. §  3.1(d).  The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as psychoses listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Acquired Psychiatric Disorder

Personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. 
§ 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected. 38 C.F.R. § 4.127.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) DSM-IV.  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.

Review of the Vetean's service personnel records do not reflect that the Veteran served in combat, and he has not suggested that he developed PTSD due to a combat stressor.  As such, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

VA recognizes that, because a personal assault is a personal and sensitive issue,  many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The STRs, to include the February 1977 discharge examination, do not reflect a psychiatric disability.  The Veteran did report having "nervous trouble" on a medical history completed in conjunction with separation from service.  A service hospital report for treatment for hepatitis showed that the Veteran reported a history of nervous condition prior to service.  He had seen a psychiatrist, but no diagnosis was given. 

The Veteran was discharged because he had been found to be dependent on alcohol or other drugs.  In April 1977, he was treated at the VA for drug abuse, and an  October 1977 VA examination showed a diagnosis of drug abuse, opiate type, in remission, by history.  No other psychiatric diagnosis was given, although the Veteran reported previously being diagnosed with schizophrenia. 

In July 1981, the Veteran was admitted to the VA following a suicide attempt.  The diagnosis was mixed personality disorder with borderline, histrionic and explosive components.  Again, in September 1987, the Veteran was admitted to the VA for a suicide attempt.  The diagnosis was depression with suicidal ideation.  During this period, clinical records also showed a diagnosis of PTSD and acute adjustment disorder.  He was again admitted for drug abuse in May 1989.  A VA treatment record in September 1993 showed that the Veteran was admitted for treatment for adjustment disorder with depressed mood.  Follow up treatment records showed treatment for depression as well as PTSD.  He was afforded a VA examination for pension purposes in September 1997.  The examiner diagnosed major depressive disorder, but did not provide any sort of etiological opinion.  

Additional VA and Vet Center records continued to document ongoing psychiatric treatment, to include in a PTSD group.  In his hearing testimony, the Veteran asserted that he received psychiatric treatment while stationed at Fort Hood.  He also reported that he was mugged while in service.  The Veteran further alleged that he was "slapped around" by his drill sergeant and indicated that he experienced an incident where he dropped a grenade that caused him stress as well as more problems with his drill sergeant.  He further claimed that he used drugs in service to self-medicate and that his symptoms have continued since service.

The January 2013 remand requested a VA psychiatric examination in which the examiner was to specifically indicate whether the Veteran met the diagnostic criteria for PTSD.  In making this determination, the examiner was directed by the Board to offer an opinion as to whether there was evidence of behavioral changes to indicate that any incidents of personal assault occurred during service and, if so, whether any currently diagnosed PTSD was causally related to such incidents.  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner was to offer an opinion as to whether such was as least as likely as not related to the Veteran's military service.  

The requested VA psychiatric examination was completed in December 2013, and the conclusion, documented on the reports from this examination to have included a review of the claims file, was that the Veteran did not meet DSM criteria for a diagnosis of PTSD or other acquired psychiatric disability, and that the only current diagnosis was a personality disorder; namely, "Personality Disorder NOS with antisocial, narcissistic, schizotypal, and schizoid traits."  The examiner indicated that the Veteran's personality was longstanding, beginning in his late adolescence, and was manifested as a "pervasive and persistent pattern of behaviors and cognitions that deviate from the cultural norm."  The Veteran's stressors were recorded as being an incident in which a drill sergeant embarrassed him in formation for marching in the wrong direction by slapping him on the side of his head and another incident in which a drill sergeant yelled at him and embarrassed him when he dropped a hand grenade during training.  The examiner noted that neither stressor was adequate to support a diagnosis of PTSD and that neither stressor was related to a personal assault.    

The July 2014 remand observed that the December 2013 examiner did not address whether the personality disorder diagnosed at this examination was subject to a superimposed disease or injury that resulted in additional disability.  This remand also observed that, while the examiner determined that the Veteran's alleged stressors were insufficient to support a diagnosis of PTSD and that that the Veteran had no other psychiatric disorder other than a personality disorder, she did not reconcile these determinations with the evidence of record showing diagnoses and treatment for a variety of disorders, such as major depressive disorder, reflected on records contemporaneous to the VA examination, including December 2013 VA treatment records.  As such, the July 2014 remand requested an addendum opinion from the December 2013 VA examiner in which she was to identify all of the Veteran's acquired psychiatric disorders that met the DSM criteria and offer an opinion as whether (1) the Veteran's personality disorder was subject to a superimposed disease or injury during service that resulted in additional disability; and (2) reconcile the determination at the December 2013 VA examination that the Veteran did not have a psychiatric disorder other than a personality disorder with the substantial evidence of record showing diagnoses and treatment for a variety of acquired psychiatric disorders, to include major depressive disorder, contemporaneous to the VA examination, i.e., in December 2013 VA treatment records.

The requested addendum opinion, by the mental health professional who conducted the December 2013 VA examination, was completed in September 2014.  She found with respect to Question 1 posed in the July 2014 remand that there was "no supporting documentation that would indicate a nexus for his . . . personality disorder, which has progressed normally, with[out] any service related event or diagnosis."  

As for Question 2 posed in the in the July 2014 remand, the clinician responded as follows: 

At the time of the December 2013 exam[,] the patient had been carrying only the following [diagnoses]: depression by history, alcohol dependence by history, [and] polysubstance abuse by history[.]  [The Veteran was] discharged from therapy by both his psychiatrist 9/2/12 and his psychologist 5/10/13.  He returned to care Nov 8, 2013 but continued to carry [diagnoses] only [of] depression by history, and r/o anxiety disorder or PTSD.  On Nov 22, his psychologist diagnosed him with Major Depression, however the symptoms which were described at this time were not sufficient to support such diagnosis.  After a review of the patient's records in their entirety including efile, and remand, and the C&P exam and interview of Dec 2013, it is the opinion of this examiner that the patient meets DSM[-V] criteria for the following diagnoses:  Personality Disorder NOS with borderline, antisocial, narcissistic, schizotypal and schizoid traits . . . 

The patient over an 18 year period has been variously diagnosed with Major Depression, adjustment disorder, polysubstance dependence, cocaine dependence, anxiety disorder nos, alcohol dependence, depression nos, r/o [] schizophrenia, PTSD, and since 8/12/11 by psychiatrist H[] and psychologist D[] with "depression by history, polysubstance abuse by history, and alcohol abuse by history."  A diagnosis which contains the phrase "by history" does not imply that the patient meets criteria for that diagnosis at the time of the note, otherwise it would simply be noted as "Depression," rather it indicates either that the patient has a history that contains that diagnosis and/or that the patient has some symptoms of that diagnosis but does not fulfill sufficient diagnostic criteria to support the diagnosis.  In the case of [the Veteran], this has consistently been the case.  

The patient over the years has consistently exhibited or reported the symptoms which support the DSM[-]IV and DSM[-V] diagnosis of Personality Disorder NOS as described above with the most frequent symptoms reported being irritability and rumination about incidents during which he felt he was not sufficiently appreciated or respected.  His mood component has always been reactive and generally related to issues of abandonment or rejection, and again the symptoms [the Veteran] reports consistently are irritability or anger over his treatment by others.  There is nothing which connects the patient's personality disorder to his military experience.  Although he has some DSM[-]V symptoms of PTSD[,] there is nothing in his reported military stressors which would support this diagnosis, which fact has been noted by several providers most recently Dr. H[].  He was given a diagnosis of MDD on 11/22/13[,] however the provider's assessment did not document symptoms which would support this diagnosis and indeed the assessment in this note does not vary from previous notes which indicated that he met only criteria for depression by history.  Additionally[,] his note of 12/18/13 lists his mood as "happy go lucky" by his own report.  Given his history, his affective symptoms are clearly accounted for most effectively by the DSM[] IV and DSM 5 diagnosis Personality NOS as described above.  

In light of the above, it is the opinion of this examiner that the patient meets most clearly the criteria for a diagnosis of Personality Disorder NOS which has progressed normally without evidence of exacerbation or aggravation and that he has met this criteria for many years and that it is less likely than not that his Personality Disorder NOS was caused by or the result of by any event in his military service. 

The above September 2014 addendum opinion is not directly contradicted by any other competent evidence, and the Board finds the comprehensive opinion, which clearly reflects consideration of the entire record, to be definitive as to the matter of whether the Veteran has an acquired psychiatric disorder that is the result of service or a disability of in-service origin resulting from a mental disorder superimposed upon a personality disorder.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, given the lack of any evidence of a psychosis within one year of service, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.
  
In making this determination, the Board has considered the Veteran's assertions with regard to why he feels his psychiatric problems are the result of his experience during service.  However, a determination as to whether the Veteran has an acquired psychiatric disorder that is related to service or a mental disorder superimposed on a personality disorder requires the expertise of a mental health professional as such a determination may only be made after a clinical analysis that a lay person does not that have the requisite training or knowledge to undertake.  As such, the matter of whether the Veteran has an acquired psychiatric disorder that is the result of service, or a disability of in service origin resulting from a mental disorder superimposed upon a personality disorder, are complex questions that may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert, supra.  Therefore, the most probative evidence of record does not support the Veteran's contentions and, rather, his statements are substantially outweighed by the conclusions set forth in the September 2014 opinion. 

In light of the above and in sum, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the probative evidence is against the Vetean's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Hemorrhoids

The STRs are silent for hemorrhoids.  After service, VA treatment records showed that the Veteran had bleeding likely secondary to hemorrhoid disease in March 1979.  An April 1980 hospital report reflecting repair of epigastric hernia noted that an incision and drainage of thrombosed external hemorrhoids was accomplished.  January 1981 VA treatment records showed that the Veteran had prolapsed and swollen external hemorrhoids, and a February 1981 VA surgery report showed that the Veteran again underwent surgery for his hemorrhoids.  The report indicated that the Veteran had a four year history of hemorrhoids.  Follow up VA treatment records also documented hemorrhoid disease, although a September 1997 VA examination for pension purposes indicated that the Veteran's hemorrhoids were controlled and were not currently evident. 

In his hearing testimony, the Veteran asserted that he had experienced hemorrhoids while on active duty.  He indicated that he first experienced problems while on field duty, but rather than seek treatment, soaked with Epsom salt.  He also reported that his hemorrhoids were related to the surgery he underwent on his feet while in service because stool softeners were not provided.  There was also an assertion that  he again had hemorrhoids during ACDUTRA or INACDUTRA with the Wisconsin National Guard, and the Veteran asserted continuity of problems with hemorrhoids from service to the present time.  

The January 2013 remanded directed the AOJ to arrange for a VA examination that included an opinion as to whether the Veteran had a hemorrhoids disease that was causally related to active service, ACDUTRA, or INACDUTRA.  In completing the opinion, the remand requested that the examiner consider whether hemorrhoids could be attributed to the in-service foot surgery due to not receiving stool softeners.  

The requested examination was completed in December 2013, and the examiner, who noted that she had reviewed the claims file, diagnosed the Veteran with status post hemorrhoidectomy in 1981.  She observed that the STRs did not contain any documented complaints, treatment, or diagnosis of hemorrhoids; that a post-service August 1977 VA treatment record noted a normal rectal examination; and that a January 1981 clinical report diagnosed the Veteran with external hemorrhoids.  She also remarked that the Veteran underwent a colonoscopy in July 2008 and was diagnosed with internal hemorrhoids; that the Veteran was diagnosed with internal hemorrhoids, but no external hemorrhoids, in August 2012; and that he underwent a hemorrhoidectomy in October 2012, with his post-service surgical follow-up reports indicating that he was well healed.  Upon examination in December 2013, the examiner noted that neither internal nor external hemorrhoids were noted.  The examiner wrote that, for the claimed hemorrhoid condition, the Veteran had no objective symptoms or physical findings on examination, X-ray, or laboratory testing.  Therefore, the examiner opined that the Veteran's claimed condition of hemorrhoids had resolved following his surgery without residuals and there were no findings consistent with a current diagnosis. 

The July 2014 remand found that the opinion following the December 2013 VA examination was inadequate because it did not address whether the documented hemorrhoids in 2012 (during the appeal period beginning March 2008) were related to his military service as required by McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability for the purposes of service connection is satisfied when a Veteran has a disability at the time he files his claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.)  As such, the July 2014 remand requested that the Veteran be provided an addendum opinion as to whether the Veteran's documented hemorrhoids in 2012 (during the appeal period beginning March 2008) were related to his military service.  This remand also-as such was not documented to have been accomplished in the December 2013 opinion-requested that the clinician consider whether hemorrhoids could be attributed to the in-service foot surgery due to not receiving stool softeners.  

The requested addendum opinion was completed in September 2014, which was documented to have been preceded by a review of the claims file, was that it was less likely than not that the hemorrhoids shown in 2012 were etiologically related to service.  The clinician provided a full rationale for this opinion, referring to the in-service (silent) record for hemorrhoids and post-service treatment for hemorrhoids, and also noted that the Tylenol prescribed during service in conjunction with the in-service 1973 treatment in a podiatry clinic is not associated with constipation and that such medication would not require stool softeners.  

The above September 2014 addendum opinion is not directly contradicted by any other competent g evidence, and the Board finds the opinion to be definitive as to the matter of whether the Veteran has a current disability due to hemorrhoids that is etiologically related to service.  See Nieves-Rodriguez, supra; Stefl, supra.  

In making this determination, the Board has considered the Veteran's assertions relating hemorrhoids to service.  However, such a conclusion requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the questions regarding the etiology of post-service hemorrhoids-particularly their relationship to service-may not be competently addressed by lay evidence, and the Veteran's lay opinion in this regard is nonprobative evidence.  See Woehlaert, supra.  Therefore, the most probative evidence of record does not support the Veteran's contentions and, rather, his statements are substantially outweighed by the conclusions set forth in the September 2014 opinion. 

In light of the above and in sum, the Board finds that service connection for hemorrhoids is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Vetean's claim of entitlement to service connection for hemorrhoids.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and PTSD, is denied. 

Service connection for hemorrhoids is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim for service connection for a hernia and that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The July 2014 remand requested an addendum opinion with respect to the claim for service connection for a hernia to the December 2013 VA examination addressing this claim.  This opinion was to include consideration of whether the ventral hernia referenced on March 1978 treatment reports (within one year of separation from active duty) was related to military service and, if so, whether the Veteran currently suffers from any residuals of that hernia.  The clinician who completed the September 2014 addendum opinion with respect to this matter could not locate the March 1978 clinical records referencing a ventral hernia, and thus made no opinion with regard to such a hernia.   However, close inspection of the record by the Board does reflect a diagnosis of a ventral hernia on a March 1978 VA outpatient record following treatment for symptoms described as mid upper abdominal pain and a sensation of "pulling on the navel."  The Veteran was referred for an upper gastrointestinal series, which was accomplished in April 1978, that showed an extrinsic pressure defect of the stomach, felt to probably be secondary to an enlarged left lobe of the liver, and a slight spasm of the duodenal bulb.  

As the September 2014 addendum opinion did not address the March 1978 clinical reference to a ventral hernia or the relevant gastrointestinal manifestations shown in March and April 1978, the Board will direct the AOJ to obtain an addendum opinion that reflects consideration of these manifestations from, to the extent possible, the clinician who completed the September 2014 addendum opinion addressing the claim for service connection for a disability due to a hernia.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Such will also ensure compliance with the July 2014 remand instructions.  Stegall, supra. 


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA clinician who completed the September 2014 addendum opinion addressing the claim for service connection for a disability due to a hernia.  The electronic record and a copy of this Remand must be made available to the clinician.  The clinician should note in the examination report that the claims file and the Remand have been reviewed.  If the clinician who completed the September 2014 opinion is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether the relevant gastrointestinal manifestations demonstrated in conjunction with the March 1978 VA outpatient report referencing a ventral hernia, to include those demonstrated by the April 1978 upper gastrointestinal series, are related to military service, to include his in-service duties as a medic and/or as a result of a hit while playing football, and, if so, whether the Veteran currently suffers from any residuals of these manifestations.  

A complete rationale should be provided for each opinion.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his hernias and the continuity of symptomatology since service.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim for service connection for connection for a disability due to a hernia should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


